USDC IN/ND case 3:19-cv-01156-JD-MGG document 23 filed 07/01/20 page 1 of 3


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

 JERRY CHAMBERS,

                 Plaintiff,

                         v.                               CAUSE NO. 3:19-CV-1156-JD-MGG

 J. HINDS, et al.,

                 Defendants.

                                      OPINION AND ORDER

        Jerry Chambers is incarcerated at the Miami Correctional Facility (“MCF”). He

was allowed to proceed in this case for claims against Officers J. Hinds and K. Wood

who allegedly used excessive force against him on May 19, 2019.

        Mr. Chambers filed a second motion asking to be transferred out of MCF. His

first motion was denied because it raised claims unrelated to this case. The Court

advised Mr. Chambers that, if he wished so, he could file another lawsuit regarding his

unrelated claims. Instead, Mr. Chambers filed a second motion, restating—with one

exception which the Court will address below—the same allegations: he is not allowed

to use the law library, he’s not getting proper medical care, his property has been taken,

and excessive force has been used against him. The Court has dealt with these

allegations already (see ECF 7) so it need not repeat itself. 1




         1 Mr. Chambers would like the Court to orders his transfer out of MCF. Prisoner placement is

within the discretion of the Indiana Department of Corrections. Prisoners cannot choose their correctional
institutions. See Meachum v. Fano, 427 U.S. 215, 225 (1976).
USDC IN/ND case 3:19-cv-01156-JD-MGG document 23 filed 07/01/20 page 2 of 3


       The one new allegation states that, since Mr. Chambers filed this lawsuit, the

prison officials have retaliated against him and downgraded him from what should

have been a level 2 classification to a level 4. A retaliation claim is related to his

underlying lawsuit, but the Court does not construe filings in a piecemeal fashion. If

Mr. Chambers wants to add new claims (it’s worth repeating that they must relate to

the underlying lawsuit), he must amend his complaint which the Court will then screen

under 28 U.S.C. § 1915A. Mr. Chambers should be aware that “[w]hen a plaintiff files an

amended complaint, the new complaint supersedes all previous complaints and

controls the case from that point forward, and, because a plaintiff's new complaint

wipes away prior pleadings, the amended complaint opens the door for defendants to

raise new and previously unmentioned affirmative defenses.” Massey v. Helman, 196

F.3d 727 (7th Cir. 1999). Put simply, after filing an amended complaint, the original

complaint has no importance.

       If Mr. Chambers amends his complaint, it is important that he provide sufficient

factual details to “state a claim that is plausible on its face.” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the pleaded

factual content allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing

Twombly, 550 U.S. at 556). “Factual allegations must be enough to raise a right to relief

above the speculative level, on the assumption that all the allegations in the complaint

are true (even if doubtful in fact).” Twombly, 550 U.S. at 555 (quotation marks, citations




                                                2
USDC IN/ND case 3:19-cv-01156-JD-MGG document 23 filed 07/01/20 page 3 of 3


and footnote omitted). For example, if he submits a retaliation claim, he must explain

who did what, when, and where so as to be liable to him.

      For these reasons, the Court:

    1. DENIES Mr. Chambers’s motion to transfer (ECF 16);

    2. GRANTS Mr. Chambers until July 31, 2020, to amend his complaint, if he so

       wishes;

    3. STAYS the case until July 31, 2020; and

    4. DIRECTS the clerk to send Mr. Chambers a blank Prisoner Complaint (INND

       Rev. 8/16) form stamped with the cause number of this case.

      SO ORDERED on July 1, 2020

                                                     /s/JON E. DEGUILIO
                                                 CHIEF JUDGE
                                                 UNITED STATES DISTRICT COURT




                                            3
